United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
TENNESEE VALLEY AUTHORITY, HEAVY
EQUIPMENT, Muscle Shoals, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1551
Issued: January 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 1, 2009 appellant filed a timely appeal from a May 22, 2009 merit decision of
the Office of Workers’ Compensation Programs denying his hearing loss claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s claims as untimely under
section 8122 of the Federal Employees’ Compensation Act.
FACTUAL HISTORY
On December 23, 2008 appellant, a 61-year-old truck driver, filed an occupational
disease claim (Form CA-2) for a hearing loss. He alleged that he first realized his condition and
that it was caused by his employment on November 5, 2008. Appellant’s date of last exposure
was October 16, 1994.
By letters dated December 24, 2008, the Office requested that appellant and the
employing establishment provide further factual and medical information. The employing

establishment was specifically requested to provide copies of all medical examination reports
pertaining to hearing loss.
In response to the Office’s request, appellant submitted a record of his employment
history, including results from an audiogram dated November 5, 2008.
In a telephone memorandum dated May 20, 2009, the Office noted a conversation held on
that day with the employing establishment, requesting “medical from TVA Health Unit.” The
memorandum noted that “they will try to get any available medical records to us asap! I asked
that these be sent within the next week.”
By decision dated May 22, 2009, the Office denied the claim because it was not timely
filed. It found that appellant should have been aware of the relationship between his hearing loss
and his employment by the date of his last exposure, October 16, 1994.
LEGAL PRECEDENT
The Act1 provides that the United States shall pay compensation as specified by this
subchapter for disability or death of an employee resulting from personal injury sustained while
in the performance of duty.2 A claimant seeking compensation under the Act must establish the
essential elements of his claim, including that he was an employee within the meaning of the
Act.3
Section 8122(a) of the Act states that an original claim for compensation for disability or
death must be filed within three years after the injury or death.4 Section 8122(b) provides that, in
latent disability cases, the time limitation does not begin to run until the claimant is aware or by
the exercise of reasonable diligence should have been aware, of the causal relationship between
the employment and the compensable disability.
The statute provides an exception to the three-year limit for filing, which states that a
claim may be regarded timely if an immediate superior had actual knowledge of the injury within
30 days.5 The Board has held that a program of annual audiometric examinations conducted by
an employing establishment may constructively establish actual knowledge of a hearing loss
such as to put the immediate supervisor on notice of an on-the-job injury.6

1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8102(a).

3

Tim G. Baysinger, 54 ECAB 762 (2003).

4

5 U.S.C. § 8122(a).

5

Id. at § 8122(a).

6

Roger D. Dicus, 56 ECAB 290 (2005).

2

ANALYSIS
Appellant’s date of last exposure was October 16, 1994 and appellant alleges he has not
been exposed to hazardous noise since 1994. He alleges that he did not become aware of his
hearing loss until November 5, 2008. The Board finds this case is not in posture for decision.
Although it is the burden of appellant to establish his or her claim, the Office also has a
responsibility in the development of the factual evidence, particularly when such evidence is of
the character normally obtained from the employing establishment or other government source.7
Once the Office has begun investigation of a claim, it must pursue the evidence as far as
reasonably possible, particularly when such evidence is in the possession of the employing
establishment and is, therefore, more readily accessible to the Office.8
In this case, the Office requested by letter dated December 24, 2008 that the employing
establishment submit all medical records pertaining to appellant’s hearing loss or problems. It
followed up by telephone conference on May 20, 2009 and requested that the employing
establishment submit these records within a week, the employer informed the Office that it
would submit the records as soon as possible. Nonetheless, the Office however denied the claim
two days later. As such, the Office did not “pursue the evidence as far as reasonably possible.”
The employing establishment health unit medical records pertaining to hearing
examinations are necessary in this case because these records can establish whether appellant
knew or should have known of his hearing loss prior to 2008. These records can assist the Office
in determining whether the employing establishment had notice of appellant’s hearing loss prior
to his retirement in 1994.
Therefore, the Office’s May 22, 2009 decision is set aside and the case remanded. On
remand the Office, following whatever further development it deems appropriate, shall issue a de
novo decision evaluating the medical evidence of record.9
CONCLUSION
The Board finds that the case is not in posture for decision.

7

R.E., 59 ECAB ___ (Docket No. 07-1604, issued January 17, 2008); Truda Lee Murray Moles, 7 ECAB
791 (1956).
8

Marco A. Padilla, 51 ECAB 202, 208 (1999); Leon C. Collier, 37 ECAB 378, 379 (1986).

9

Further evidence was received by the Office subsequent to the May 22, 2009 decision. The Board’s review is
limited to the evidence in the case record that was before the Office at the time of its final decision. 20 C.F.R.
§ 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the May 22, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: January 21, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

